EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Thomas Briscoe on 04 February 2021.
In the Amendments to the Claims of 11/24/2020 the following claims have been amended as shown below:
	1. (currently amended) A method for reducing mast cell mediated visceral hypersensitivity and/or pain in a non-infant human, the method comprising: 

selecting a mixture of the human milk oligosaccharides (“HMOs”) 2′-fucosyllactose (2′-FL) and one or more of lacto-N-neotetraose (LNnT) and lacto-N-tetraose (LNT), in an amount effective for increasing a relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human; and
increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human and reducing the 

modulating the gastrointestinal microbiota  and reducing thelikelihood of a non-infant human experiencing mast cell mediated visceral pain
selecting an amount of a mixture of the human milk oligosaccharides (“HMOs”) 2′-fucosyllactose (2′-FL) and lacto-N-neotetraose (LNnT) that is effective for increasing the relative abundance of Bifidobacteria adolescentis in the gastrointestinal microbiota of the non-infant human
increasing the relative abundance of Bifidobacteria adolescentis in the gastrointestinal microbiota of the non-infant human likelihood of the non-infant human experiencing 

21. (currently amended) The method of claim 19, further comprising improving the gut barrier function of the non-infant human patient by administering to the non-infant human 

22. (currently amended) The method of claim 19, further comprising reducing the looseness and/or frequency of bowel movements of the non-infant human 



1. Claims 5-6, 8-11, 14 and 18 have been canceled.
2. No new claims have been added.
3. Claims 1, 4, 7, 12-13, 15-17 and 19-23 have been amended. 
4. Remarks drawn to rejections under 35 USC 102, 103 and double patenting.
5. A Declaration under 37 CFR 1.132 by Bradley Taylor.
	Claims 1-4, 7, 12-13, 15-17 and 19-23 are pending in the case.
	Support is seen in the specification at paras 0019, 0031, 0046-0048, 0073, 0088 and 0091 of the published application US 2018/0185398 A1). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Buck teaches that only B. infantis and B. breve are able to ferment classes of HMO’s represented by 2’FL and LNnT whereas B. adolescentis grew only in non-HMO carbohydrate sources, specifically GOS and FOS. Even though Buck teaches that molar ratio of SFCA produced by formula fed infants more closely resembled that of adults than that of breast-fed infants, Haarman et al (cited by applicant in the IDS filed 11/24/2020) teaches that feeding HMO’s to infants did not promote the growth of B. adolescentis. The teaching of Buck cannot be extrapolated to adults (non-infant humans) having the claimed condition. Sprenger also teaches treating pain and food allergies in infants. There is no teaching or suggestion in both Buck and Sprenger that B. adolescentis is the species to increase in the patient population having the claimed condition. Bode and Gavini do not compensate for the deficiencies of Buck and 
The Terminal Disclaimers filed on 04 February 2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. 10,751,354 has been reviewed and is accepted. The Terminal Disclaimers have been recorded. This overcomes a potential obviousness-type double patenting rejection of Claims 1-2, 7, 12-13, 15-17, 19-20 and 23 as being unpatentable over claims 1-11 of U.S. 10,751,354 and the provisional double patenting rejections of instant claims 1-4, 7, 9-17 and 20-23 over claims 1-18 of co-pending Application No. 15/897,099 and over claims 1-18 of co-pending Application No. 15/903,959 of record in the previous action.
Therefore, pending claims 1-4, 7, 12-13, 15-17 and 19-23 are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623